DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-12 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claims 1-6 are directed to a method and  Claims 7-12 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 1-12 recite series of steps for managing ownership/classification of digital assets, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing Commercial or legal interactions. 
 
The limitations that set forth the abstract idea are:
establishing identification to at least one unit of digital currency within a digital currency system; 
establishing identification to at least one user enrolled in the digital currency system; 
establishing ownership of the at least one unit of digital currency to the at least one user; 
assigning at least one first category of use to the at least one unit of digital currency owned by the at least one user;
receiving from the at least one user a request for a purchase associated with the at least one first category of use from a merchant enrolled in the digital currency system using the at least one unit of the digital currency owned by the at least one user; 
in response to the purchase, changing the ownership of the at least one unit of the digital currency used in the purchase from the at least one user to the merchant; and 
in response to the purchase, changing the at least one first category of use of the at least one unit of digital currency used in the purchase to at least one second category of use, 
wherein changing the ownership of the at least one unit of the digital currency used in the purchase indicates that the at least one unit of the digital currency used in the purchase now belongs to the merchant, and 
wherein changing the at least one first category of use of the at least one unit of digital currency used in the purchase to the at least one second category of use allows the merchant to use the at least one unit of the digital currency used in the purchase according to a second set of rules defining the use digital currency assigned to the at least one second category of use. 

Additionally, the noted above limitations can be performed manually (mentally or using a pen/paper) without the use of a machine (e.g. assign identifiers/classification codes to digital currencies and change ownership of the digital currency/assets during circulation).  

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The claim elements in addition to the abstract idea are:
digital currency system

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.

The digital currency system  is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of managing ownership of digital assets during circulation (transfers of digital assets among users). Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 

The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 

The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


The dependent claims further recites generic computer functions which do not integrate the abstract idea into a practical application:
assigning unique numbers to user and digital assets/currency and associating the user and the digital assets/currency using the unique numbers after each purchase and 
associating rules of use with the digital assets/currency. 

Accordingly, claims 1-12 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2018/0158036 Al) (“Zhou”) in view of Im et al (US 20070265932 A1) (“Im”)

As per claims 1 & 7, Zhou discloses:
	
establishing identification (unique number 405) to at least one unit of digital currency (digital currency) within a digital currency system (¶¶ [0022], [0066]; fig. 4 & related text); 
establishing identification (name 410) to at least one user enrolled in the digital currency system (¶¶ [0022], [0066]; fig. 4 & related text); 
establishing ownership of the at least one unit of digital currency to the at least one user (e.g. user 120) (¶ [0030]) ; 
assigning at least one first category of use (e.g. use restriction) to the at least one unit of digital currency owned by the at least one user (¶¶ [0023], [0048], [0055], [0057]);
receiving from the at least one user a request for a purchase associated with the at least one first category of use (e.g. use restrictions such as restricted to online game or social networks or geographic location)  from a merchant enrolled in the digital currency system using the at least one unit of the digital currency owned by the at least one user (¶¶ [0048], [0051], [0055]; fig. 3 & related text); 
in response to the purchase, changing the ownership of the at least one unit of the digital currency used in the purchase from the at least one user to the 
[…], 
wherein changing the ownership of the at least one unit of the digital currency used in the purchase indicates that the at least one unit of the digital currency used in the purchase now belongs to the merchant (e.g. transferring digital currency from purchaser to merchant; borderless transfer-of-ownership)(¶¶ [0048], [0050], [0085]), and 
[…]

Zhou does not disclose:
in response to the purchase, changing the at least one first category of use of the at least one unit of digital currency used in the purchase to at least one second category of use
wherein changing the at least one first category of use of the at least one unit of digital currency used in the purchase to the at least one second category of use allows the merchant to use the at least one unit of the digital currency used in the purchase according to a second set of rules defining the use digital currency assigned to the at least one second category of use. 

Im, however, discloses:
in response to the purchase, changing the at least one first category of use (fist playback restriction, 10) of the at least one unit of digital [object] used in 
wherein changing the at least one first category of use of the at least one unit of digital [object] used in the purchase to the at least one second category of use allows the merchant (Second DRM) to use the at least one unit of the digital [object] used in the purchase according to a second set of rules (rights object, 3 playbacks) defining the use digital [object] assigned to the at least one second category of use  (modified rights object, playback restrictions, 3) (¶¶ [0074], [0078]; fig. 5 & related text)

It would have been obvious to a person of ordinary skill in the art to modify Zhou’s currency/object use restriction to include adding more/less restrictions on transferred currency/object, as disclosed by Im, to better control use of transferred digital objects thereby enhancing object’s security

As per claims 2 & 8, Zhou/Im discloses as shown above. 
Zhou further discloses wherein establishing identification to the at least one unit of digital currency further comprises assigning a currency unique number to the at least one unit of digital currency (¶¶ [0022], [0066]; fig. 4 & related text).

As per claims 3 & 9, Zhou/Im discloses as shown above.  

Zhou further discloses wherein establishing identification to the at least one user further comprises assigning a user unique number to the at least one user (¶¶ [0022], [0066]; fig. 4 & related text).

As per claims 4 & 10, Zhou/Im discloses as shown above. 
Zhou further discloses wherein establishing ownership of the at least one unit of digital currency to the at least one user further comprises associating the assigned currency unique number of the at least one unit of digital currency with the user unique number of the at least one user (¶¶ [0030], [0034]- [0036]) ;

As per claims 5 & 11, Zhou/Im discloses as shown above. 
Zhou further discloses wherein the merchant has a user unique number different than the user unique number of the at least one user, and wherein changing the ownership of the at least one unit of the digital currency used in the purchase from the at least one user to the merchant further comprises associating the currency unique number of the at least one unit of digital currency used in the purchase with the user unique number of the merchant (¶¶ [0034]- [0036])

As per claims 6 & 12, Zhou/Im discloses as shown above. 
Zhou further discloses wherein the at least one first category of use includes a set of rules (restrictions) defining the use of digital currency assigned to the at least one first category of use (¶¶ [0023], [0048], [0055], [0057]);
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.

US 20190385130 Al
A first merchant node on a semi-private blockchain virtual
currency exchange system is exclusively capable of creating
first virtual currency units. Unaffiliated merchant node(s) are
exclusively capable of creating other merchant-specific virtual
currency units in the system, while customer computing
devices are incapable of creating virtual currency units. The
first merchant node creates and issues first virtual currency
units to a first customer account associated with a first
customer computing device. Upon receiving a transaction
request for exchanging first virtual currency unit(s) for a
second currency type between the first customer account and
another customer account, the first merchant node validates
the first transaction request, and creates and sends a first
transaction receipt to unaffiliated merchant node(s). Upon
receiving a redemption request from a customer account, the
first merchant node validates the first redemption request,
and creates and sends a first redemption receipt to unaffiliated
merchant node(s).


US 20180060860 Al
Expedited virtual currency transactions are provided by
identifying a first user primary wallet associated with a
virtual currency and including a first user primary wallet
private key. First user secondary wallets are created that
each include a respective first user secondary wallet private
key, and a respective virtual currency transaction is performed
using the first user primary wallet private key to
transfer predefined amounts of the virtual currency from the
first user primary wallet to each of the first user secondary
wallets such that first user secondary wallets are provided
with different predefined amounts of the virtual currency.
Subsequently, an instruction is received to transfer a payment
amount to a second user, and the second user is
allocated a subset of the first user secondary wallet private
keys included in respective first user secondary wallets that
are associated with predefined amounts of the virtual currency
that equal the payment amount.

US 20070016533 Al
An electronic ticket comprises a ticket ID 233, an issuer ID
237, right information 239 of the electronic ticket, and issue,
transfer and redeem conditions 240, 241 and 242, the entire
block of these pieces of information being attached with an
issuer's signature 235. In each of the issue, transfer and
redeem conditions there are recorded ticket schema ID's
which specify the types of tickets that the ticket sender and
receiver are required to possess, and in each phase of the
issue, transfer and redeem transactions it is verified whether
these conditions are satisfied.

US 20180158036 A1
Provided is a method for digital currency transfers via a mobile and wearable device. The method may include receiving a transfer request with a transfer amount in digital currency and user identification data associated with the user, retrieving payment data of the user associated with the identification data, generating an optical code encoding the payment data and the transfer amount. The method may continue with providing the optical code on a screen of the mobile and wearable device. On scanning of the optical code, a transfer receiving request is created. The method may continue with receiving a transfer receiving request to perform a payment transaction associated with the user, accessing a user account maintained by a currency issuance unit, and transferring the transfer amount in the digital currency from the user account to a recipient account associated with the recipient identification data. 


US 20190197831 A1
Systems and methods to generate new units of a coin or currency having inherent value in a digital environment are disclosed. In one aspect, embodiments of the present disclosure include a method, which may be implemented on a system, for recording an order request to generate a number of new units of a coin/currency on a block chain. The order request can be associated with a transfer of an initial number of existing units of the coin/currency from a digital wallet to the block chain. The method can further include detecting an activity in the digital environment, which when performed causes the creation of the new units of the coin/currency and/or tracking occurrence of the activity. In one embodiment, the occurrence of the activity in the digital environment is a criteria to creation of the new units of coin/currency.

US 20200005281 A1
For example, the rules module allows the merchant 131 to set policies and rules for their customers, employees or partners (affiliates, marketing and channel sales partners) to accrue digital coins, and rules on how these digital coins can be redeemed either on the merchant 131, the merchant's affiliate network as defined by the merchant 131, or any other merchant. he computer-implemented method of claim 24, wherein applying the set of rules includes: configuring, by the computer system, at least one of (a) a rule that limits the first set of digital coins to be redeemable at the merchant or one or more partners of the merchant, at a specified location, for a specified product or for a specified service, or (b) a rule that limits a number of users the first user can share the first set of digital coins with.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf